DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US2018/0138770A1) in view of Vinciarelli (US10264664B1).
Shaw discloses a stator (see figures) comprising multiple layers of printed circuit boards (see Figs. 17A and 17B, and para. [0071]-[0075]) having a serpentine-patterned multiphase stator coil (see various figures, e.g. 10A-11B). Referring to Fig. 10B for example, it can be seen that the multiphase coil has multiple layers of axially-parallel, torque-inducting conductors (404, various figures). Referring to Fig. 3, such a radial conductors are vertically-interconnected by vias 310 (refer to any one of the parallel groups 312a, 312b, 312c). At the radially-outer portion of the conductors, there is a ladder-like structure formed by two parallel stacks of vias. 
Shaw does not discloses forming a slot to provide the electrical connectivity between parallel radial conductors.
Vinciarelli is in the circuit board art (i.e. the same technology used for manufacturing the various circuit board layers of the stator of Shaw). Vinciarelli shows that it is known to utilize not only vias, as 
In view of the teachings of Vinciarelli, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize plated slots, instead of vias, to electrically connect axially-parallel the radial conductors of Shaw, as a simple substitution of one known vertical-interconnect structure for another, with predictable results. As one example, one of ordinary skill in the art would have found it obvious to replace the ladder-like structure at the radially-outer ends of the radial conductors (see Shaw Fig. 3) with a plated slot, effecting the interconnection of the radial conductors, as well as the connection to the outer end turns 606 (see Fig. 10B) in a single step. 
As a result, radial conductors on two sides (such as top and bottom radial conductors 304, in parallel group 312a of Fig. 3) would be electrically connected in parallel. Further, a radial conductor 304 (404) is electrically in series with a radial portion of end turns 606 (see Fig. 10B).
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729